          Case
           Case2:20-cv-00077-JRG
                2:20-cv-00077-JRG Document
                                   Document10-1
                                            14 Filed
                                                Filed03/31/20
                                                      03/23/20 Page
                                                                Page11ofof32PageID
                                                                             PageID#:#: 57
                                                                                         45

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Eastern District
                                                    __________  District of
                                                                         of __________
                                                                            Texas


               CAPELLA PHOTONICS, INC.                                  )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20cv77-JRG
                                                                        )
   INFINERA CORPORATION, TELLABS, INC.,                                 )
TELLABS OPERATIONS INC., CORIANT AMERICA                                )
        INC., and CORIANT (USA) INC.,                                   )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CORIANT AMERICA INC.
                                           c/o NATIONAL REGISTERED AGENTS, INC.
                                           1999 BRYAN ST STE 900
                                           DALLAS, TX 75201-3140




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Charles Everingham IV
                                           Ward, Smith & Hill, PLLC
                                           PO Box 1231
                                           Longview, Texas 75606
                                           (903) 757-6400


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:        3/23/20
                                                                                            Signature of Clerk or Deputy Clerk
           Case
            Case2:20-cv-00077-JRG
                 2:20-cv-00077-JRG Document
                                    Document10-1
                                             14 Filed
                                                 Filed03/31/20
                                                       03/23/20 Page
                                                                 Page22ofof32PageID
                                                                              PageID#:#: 58
                                                                                          46

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20cv77-JRG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
              Case 2:20-cv-00077-JRG Document 14 Filed 03/31/20 Page 3 of 3 PageID #: 59

                                                                  AFFIDAVIT OF SERVICE

                                                       UNITED STATES DISTRICT COURT
                                                            Eastern District of Texas
 Case Number: 2:20-CV-00077-JRG

 Plaintiff:
 Capella Photonics, Inc.
 vs.

 Defendant:
 Infinera Corporation, et al.

 For: Ward. Smith & Hill, PLLC

                                                March,2020 at 12:04 pm to be served on Coriant ijjnerica Inc. c/o National
 Registered Agents. Inc., 1999 Bryan St^Suite 900, Dallas, Dallas County. TX 75201. 1.                            €      hAinn
                               »".'!'® Plaintiffs Complaint for Patent
copy of the Summons in a Civil Action,                           ,20:1?  at
                                                                       Infringement, CivilJxeSited serviceandbi Exhibits
                                                                                           Cover Sheet,         deliveringAaand
                                                                                                                             trueB in
 accordance with state statutes in the manner marked below:


               rJJcode)
                    \ } 1^-..
                                                 ..Zyp                                                            tinriiuiriiiefaccepting)as rcitvt -p
               (zip     OcctTgi''"®)'
                               i      at (I'm
                                          county).
                                                                                 W/r Yea                    fitFeetV D-'llcJ                        TeiCa/ tstatet
()PUBLIC AGENCY: By serving                                                                              _(lndividual accepting) as
                                                (title) of the withln-named agency at                                                              .(street).
                         .(city),          Jstate)                (zip code)                                          ,(county).
()SUBSTITUTE SERVICE: By serving                                                                            Jindivlduai accepting)as
                                            .(relationship/title) at                                                           ^(street),                   .(city),
              _(state)                _(zip code)                                (county).
()GOVERNMENT AGENCY: By serving                                                                                     _(lndlvidual accepting) as
                                               (title) of the withih-named agency at                                                                (street),
                         -(city).         .(state)               (zip code)                                           ,(county).

()NGN SERVICE: For the reason detailed in the comments beiow.

COMMENTS:




                         ®9ffacts
process was delivered. The    of t®'       "0 interest
                                  in this affidavit      in the my
                                                    are within  above action,knowledge
                                                                   personal   and have and
                                                                                       the proper authority
                                                                                           true and correct.in the jurisdiction in which this




Subscribed and sworn to before me on the                                                                           PROCESS SERVER # PjC 157/                         4^
ciay of /VA*^cO| *>7^ by the affiant                                                                               Appointed in accordance with State Statutes
who is personally known to me.
                 ^cAA^—-                                                                                           ATX Process, LLC
                                                                                                                   704 W.9th Street
NOTARY PUBLIC
                                                                                                                   Austin, TX 78701
                                                                                                                  (512)717-5600
                          BETHANY PALLiSTER
                   [Notary Public, State of Texas                                                                  Our Job Serial Number: 2020003313
        <"f       V            E'^Pires 06-01-2024
                         Notary ID 129009133
                                                     lyrigW ® 1992-2020 Database Services. Inc.- Process Server's Toolbox VB.On
